05/01/2020


   IN THE SUPREME COURT OF THE STATE OF MONTANACase Number: DA 19-0487

                           NO. DA 19-0487



MARKUS HENDRIK KAARMA,

                  Petitioner/Appellant,

           -vs-

STATE OF MONTANA

                  Respondent/Appellee.



                                 Order


     Appellant Markus Kaarma, through counsel, has filed a motion to

leave to file an over-length brief, not to exceed 12,000 words. Counsel

for the Appellee does not oppose the motion.

     Pursuant to Appellant’s motion and good cause appearing,

     IT IS ORDERED that Appellant’s motion to file an over-length

brief is GRANTED. The brief shall contain no more than 12,000 words.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                      May 1 2020